DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 8/9/2022 has been entered. Claims 1-20 remain pending in this application. Claims 7 and 13-20 are withdrawn.
Response to Arguments
Applicant’s arguments with respect to the newly amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 5,725,593 to Caracciolo (Caracciolo), as evidenced by US Patent Application Publication No. 2019/0021796 A1 to Timperley et al. (Timperley).
Regarding at least claim 1
Caracciolo teaches a total anatomic hip prosthesis including a hemispherical prosthetic acetabulum standing above a hemispherical cap, both provided with anchorage means fitting by pressure the acetabulum in the iliac fossa and, respectively, the cap on femoral head, said cap being linked to the components that hold it permanently on said femoral head (abstract). 

    PNG
    media_image1.png
    650
    472
    media_image1.png
    Greyscale

Caracciolo meets the limitations of an acetabular cup (10) for implantation into a prepared acetabulum comprising: an inner surface (10a); an outer surface (10c) with a plurality of protrusions projecting outwardly therefrom in predefined locations (10d), wherein the plurality of protrusions are formed monolithically with the outer surface (col. 2, lines 38-43 discloses that the teeth are included on the external surface and are therefore construed to be monolithically formed with the outer surface as claimed); and an end face separating the inner surface and the outer surface (rim), the end face opposite a polar region (10b) of the acetabular cup and circumscribing an open end of the acetabular cup (fig. 1), wherein the acetabular cup is configured to operatively engage to the prepared acetabulum (col. 2, lines 44-47 discloses that the prosthetic acetabulum 10 is anchored in the iliac fossa/prepared acetabulum 22).
The acetabular cup of Caracciolo is also construed to engage to the prepared acetabulum in a planned orientation when the plurality of protrusions are received in corresponding predefined recesses in the prepared acetabulum (the teeth/protrusions of Caracciolo are received in corresponding recesses that are necessarily predefined by the surgeon since alignment and placement of the prosthetic within the bone are planned/predefined at least to some degree prior to performing the surgery; additionally, the structure of the cup of Caracciolo is fully capable of engaging any recesses in a prepared acetabulum, including predefined ones), as claimed. The examiner again notes that this limitation is functional and a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)). In another, separate interpretation, the recesses are predefined in ring (30), and the cup (10’) is operatively engaged to the prepared acetabulum (22) in a planned orientation when the protrusions (10a’) are received in predefined recesses (30c, 30d) of ring (30) in the prepared acetabulum (col. 4, lines 56-66 and fig. 4), as claimed by applicant.
Regarding at least claim 2
Caracciolo teaches the acetabular cup of claim 1, wherein the plurality of protrusions (10d or 10a’) are configured to be received in corresponding predefined recesses have having a volume substantially the same as a volume of the plurality of protrusions (the volume of the predefined recesses in the bone and/or in the ring have a volume substantially the same as a volume of the plurality of protrusions as shown in fig. 2 and fig. 6, respectively, particularly since the term substantially is broad (MPEP 2173.05b)). The examiner notes that this limitation is functional and a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)).
Regarding at least claim 5
Caracciolo teaches the acetabular cup of claim 1, wherein upon rotation of the plurality of protrusions about a polar axis of the acetabular cup, the plurality of protrusions are configured to rotate into engagement with the corresponding predefined recesses (col. 5, lines 3-10 discloses rotation of the protrusions/teeth about a polar axis of the cup resulting in engagement with recesses 30c, 30d). The examiner notes that this limitation is functional and a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)).
Regarding at least claim 6
Caracciolo teaches the acetabular cup of claim 1, wherein each of the plurality of protrusions (10d) has a long dimension that is oriented at an acute angle relative to an axis passing through a center of the polar region of the acetabular cup and a center of the open end of the acetabular cup, an end of the long dimension being tapered (fig. 2 shows that the long dimension of the each protrusion is oriented at an acute angle since they are angled downwardly and that the end of the long dimension is tapered).

    PNG
    media_image2.png
    404
    444
    media_image2.png
    Greyscale

Regarding at least claim 8
Caracciolo teaches the acetabular cup (10) comprising: an inner surface (10a); an outer surface (10c) with a plurality of protrusions (10d) thereon, each protrusion of the plurality of protrusions having a long dimension that is oriented at an acute angle relative to an axis passing through a center of a polar region (10b) of the acetabular cup and a center of an open end of the acetabular cup, an end of the long dimension being tapered (fig. 2 shows that the long dimension of the each protrusion is oriented at an acute angle since they are angled downwardly and that the end of the long dimension is tapered); and an end face (rim) separating the inner surface and the outer surface, the end face opposite the polar region (10b) of the cup and circumscribing the open end of the cup, wherein the plurality of protrusions are sized to slidably engage with complementary surfaces in a prepared acetabulum such that when the acetabular cup is rotated into the prepared acetabulum, the plurality of protrusions slide into the complementary surfaces in the prepared acetabulum (the teeth/protrusions of Caracciolo are capable of slidably engaging with complementary surfaces in the prepared acetabulum such that when the cup is rotated into the prepared acetabulum, the protrusions slide into the complementary surfaces as claimed by applicant). The examiner again notes that this limitation is functional and a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)).
Regarding at least claim 9
Caracciolo teaches the acetabular cup of claim 8, wherein the taper of each of the plurality of protrusions is at a leading end of the long dimension, the leading end located further from the end face than other locations on the protrusion (the taper of each protrusion is at a leading end of the long dimension which is located further from the end face/rim than other locations on the protrusion).  
Regarding at least claim 10
Caracciolo teaches the acetabular cup of claim 8, wherein each of the plurality of protrusions includes flat, convex, or a combination of flat and convex surfaces (fig. 2 shows that the protrusions include flat, convex, or a combination of flat and convex surfaces).  
Regarding at least claim 11
Caracciolo teaches the acetabular cup of claim 8, wherein the plurality of protrusions include first, second and third protrusions each located at a first distance from the end face and equally spaced around a perimeter of the outer surface at the first distance (annotated fig. 1 below shows at least first, second and third protrusions spaced around the perimeter of the outer surface 10c and each located at a first distance from the end face in the same way as applicant’s).  
[AltContent: textbox (First, second, and third protrusions)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    687
    499
    media_image3.png
    Greyscale

Regarding at least claim 12
Caracciolo teaches the acetabular cup of claim 8, wherein the long dimension of each of the plurality of protrusions extends between a leading end and a trailing end, the leading end and the trailing end both being defined by a rounded taper (the hook end at the leading end appears to be a rounded taper and the trailing end follows the contour of the rounded external surface and is therefore also defined by a rounded surface). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caracciolo, as applied to claim 1 above, in view of US Patent No. 5,658,346 to Willi (Willi).
Regarding at least claim 3
Caracciolo teaches the acetabular cup of claim 1, wherein the plurality of protrusions are configured to be received in corresponding predefined recesses having substantially the same volume as a volume of the plurality of protrusions. However, Caracciolo does no teach that the corresponding predefined recesses have an initial volume less than a volume of the plurality of protrusions.
Willi teaches an acetabular shell for a hip joint socket (abstract). Willi also teaches various anchoring methods known for anchoring the shell into the pelvis bone, for example by means of bone screws, threaded outer surface, cement, press or snap fit connections (col. 2, lines 26-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fasteners of Caracciolo to be snap fit into corresponding predefined recesses having an initial volume less than a volume of the plurality of protrusions, in order to provide, for example, a snap fit connection between the cup/shell and the bone, since this is a well-known anchoring method, as taught by Willi.
Regarding at least claim 4
Caracciolo teaches the acetabular cup of claim 1, wherein the plurality of protrusions are configured to fit into the corresponding predefined recesses. However, Lewis does not teach that the plurality of protrusions are configured to snap-fit into the corresponding predefined recesses.
Willi teaches an acetabular shell for a hip joint socket (abstract). Willi also teaches various anchoring methods known for anchoring the shell into the pelvis bone, for example by means of bone screws, threaded outer surface, cement, press or snap fit connections (col. 2, lines 26-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of protrusions of Caracciolo to be snap fit into corresponding predefined recesses having an initial volume less than a volume of the plurality of protrusions, in order to provide a snap fit connection between the cup/shell and the bone, since this is a well-known anchoring method, as taught by Willi.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774